Ingraham, P. J. (dissenting):
On April 30, 1913, the defendant was in possession of certain premises, a part of the municipal ferry terminal at the Manhattan terminal of the Staten Island ferry, under an agreement in writing dated April 26, 1912, by which the plaintiff granted to the defendant “A permit, privilege or license ” to sell newspapers, books and other articles for a period of one year from May 1, 1912, for which the defendant agreed to pay to the plaintiff $23,000 for the year.
*283On April 29, 1913, Joseph P. Day, auctioneer, sold at public auction to the highest bidder the privilege to sell newspapers, books, etc., at the Manhattan terminal of the Staten Island ferry for two years by direction of the commissioner of docks of the city of New York. The sale was made under certain terms of sale which were read at the time of sale. By these terms of sale the successful bidder was required at the time of sale to pay the auctioneer’s fee of fifty dollars, to enter into a written agreement to comply with the terms, conditions and limitations of the permit issued to him by the commissioner of docks and to pay to the department of docks twenty-five per cent of the amount bid, to be held as security for carrying into effect the terms of sale, which twenty-five per cent would be applied to the payment of the quarterly installment first accruing under said agreement when executed. •
The commissioner of docks expressly reserved the right to “ reject any or all bids if, in his judgment, he deems it for the best interests of The City of New York so to do.” At this sale the defendant bid $15,500, which was the highest bid. When the auctioneer accepted that bid as the highest bid, the defendant paid the $50 auctioneer’s fee and deposited one-quarter of the amount of the bid with the cashier of the department of docks.
There was a dispute at the trial as to whether the auctioneer announced that he accepted the bid subject to the right of the commissioner to reject it, but on this question the court found in favor of the defendant. On April thirtieth the commissioner informed the defendant that the bid of $15,500 was rejected, and before twelve o’clock of May first the commissioner of docks notified the defendant in writing that its bid at the sale of April twenty-ninth was rejected, but that defendant might hold over and remain in possession of the privileges at the same rent as the preceding year, and the deposit made by the defendant was returned. The defendant insisted, however, that it was entitled to the license for the amount of its bid, and that the commissioner could not reject the bid, and it was on this question that the right of the plaintiff to a judgment depended. By the terms of sale the highest bidder was at the time of the sale to enter into a written agreement with the city and to deposit twenty-five per cent of his bid as security for carrying into *284effect the terms of sale, which was to be forfeited to the city of New York as liquidated damages if the successful biddei neglected or refused to execute the agreement within five days after being notified that the agreement was ready for execution, and the commissioner reserved the right to reject any or all bids. The commissioner was not present at the sale. The auctioneer, acting undér his direction, offered the privilege for sale, and was authorized to receive bids therefor. “The successful bidder ” was required to make a deposit, not as a payment for the rent, but as security that he would execute the agreement. It could not have been the full intendment of these terms of sale that the commissioner was required to exercise this right to reject the bid before the auctioneer announced who was the successful bidder; but after that was ascertained the commissioner had a reasonable time within which to determine whether it was for the best interest of the city to accept or reject the bid. To protect the city he reserved the right to reject any and all bids at the auction sale. If he could only exercise this right before the auctioneer had determined whose bid was the highest one, the right reserved was no protection at all to the city, for it would leave the city at the mercy of the auctioneer, and there was no provision which bound the city to execute an agreement to the lowest bidden It was the commissioner who was to exercise this right, not the auctioneer, and it was the right of the commissioner to reject any and all bids, and that right, I think, continued for a reasonable time until he could determine whether the interest of the city required that the bid should be rejected. He reserved this right of rejection to protect the city. It could only be exercised after the auctioneer had announced who was the highest bidder and the amount of the bid. This the auctioneer did when it was settled that the defendant’s bid of $15,500 was the highest bid, and then it was for the commissioner to act, and, under the circumstances, I think he acted within a reasonable time, and the defendant, therefore, acquired the right to an agreement in accordance with its bid. The defendant then, continuing in possession of the privileges under the letter of the commissioner, was, I think, obligated to pay the-compem *285sation reserved by the former agreement, and, therefore, the plaintiff was entitled to judgment. The case of Brown v. City of New York (57 Misc. Rep. 433) is not in point. In that case it was the comptroller who had reserved the right to reject the bid after the property had been knocked down to the plaintiff, and who accepted from the plaintiff one quarter’s rent of the premises. This was, of course, an acceptance of the bid. In this case the defendant deposited with the department a sum of money as security for his executing an agreement in accordance with his bid as accepted. The receipt of that deposit was not, as I view it, an acceptance of the bid.
The judgment should, I think, be reversed, and judgment directed for the plaintiff.
Scott, J., concurred.
Judgment affirmed, with costs.